DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 208 is objected to because of the following informalities:  The phrase “tom-based bumps” (line 2) appears to be typo and should recite tin-based. Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 196-215 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 196-198, the step “d) repeating said steps a), b) and c) to thereby bond the tin-based bumps on subsequent elements to the contact metallizations on the previous element” is ambiguous because it is unclear where and how subsequent elements are bonded. First, examiner notes features of “the tin-based bumps on subsequent elements and “the previous element” lack proper antecedent basis since “previous element” or “subsequent elements” have not been defined; the claim only recites first and second elements. It is confusing what is meant by the previous element? According to fig. 1 and fig. 4D of original specification, it appears that subsequent element is sequentially bonded to additional contacting metallizations on the other side of a previously bonded element. However, this shown configuration does not seem to be properly captured in the present repeating step. The language of “repeating” steps implies bonding two additional elements (i.e. third and fourth elements), whereas the described configuration only bonds a third element to previously bonded first and second elements. The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: repeating said steps a), b) and c) to thereby bond contacting metallizations of subsequent elements. 
With respect to claim 197, the limitation “bonding an additional element to the previous elements by said steps a), b) and c)” is ambiguous for similar reasons as explained in claim 196 above and moreover, it appears to be conflicting in scope with the previous repeating step which includes bonding an additional element. Feature of “the previous elements” lacks sufficient antecedent basis and it is unclear how and where the additional element is exactly bonded.. The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: bonding an additional element to either the first element or the second element, wherein one side of said additional element has neither contacting metallizations nor tin-based bumps.
With respect to claim 198, the limitations “said tin-based bumps are comprised of at least 90% atomic tin” and “said tin-based bumps are comprised of at least 95% atomic tin” (last 3 lines) renders the claim indefinite because it recites conflicting ranges. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “at least 90% atomic tin” and the claim also recites “at least 95% atomic tin”, which is the narrower statement of the range. There is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary and therefore not required, or (b) a required feature of the claim. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: said tin-based bumps are comprised of at least 90% atomic tin. 
With respect to claim 211, the limitation “compressing step does not substantially deform said contacting metallizations” is ambiguous because it is unclear what is meant by “substantially”? This relative term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the limitation. Therefore, recited vague language fails to clearly set forth the scope of the claim, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: compressing step does not deform said contacting metallizations by more than 50% of initial height.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 196-198, 204-205, 207-210 and 212-214 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uner et al. (US 6551860, hereafter “Uner”) in view of Tjandra et al. (US 2010/0120245, “Tjandra”), and further in view of Chen et al. (“Wafer-level bonding/stacking technology for 3D integration”, Microelectronics Reliability, 2009, “Chen”, see NPL).
Regarding claim 196, Uner discloses a method for bonding microelectronic elements, comprising the steps of: 
a) directing plasma-activated radical-enriched gas flow at substantially atmospheric pressure (electrical discharge apparatus- col. 3, lines 52-60; col. 10, lines 50-67; outputted by discharge nozzles 54, 72, 72’ etc.- col. 12, lines 10-23): to reduce native oxides from the surfaces of first contacting metallizations on a first side of a first element and from the surfaces of second contacting metallizations on a second element (clean/deoxide copper contacts for copper to copper bond- col. 2, lines 6-12; col. 3, lines 26-29; col. 5, lines 3-15) and thereby also passivating the surfaces of both said first & second copper-based contacting metallizations against re-oxidation (figs. 5-6, 10, 15; col. 11, lines 55-65; col. 14, lines 50-56). Uner discloses initial gas mixture (containing inert gas, reducing gas and/or oxidizing gas- supply lines 2, 4, and 6) supplied to the electrical discharge device 16, which produces atmospheric radical-enriched plasma outputted by nozzles 72/72” (figs. 10, 15); 
b) compressing said first and second contacting metallizations together, without any conductive liquid phase material, to thereby bond said second element to said first element (figs. 5-6, 10, 15; col. 4, line 50 thru col. 5, line 15; col. 11, lines 55-60).
With respect to plasma gas flow, Uner teaches that the discharge apparatus creates metastable or excited gas species (col. 6, lines 20-25; col. 10, lines 45-56; col. 11, lines 54-60) which inherently reduces oxides and passivates against reoxidation. In the event Applicant argues that plasma in Uner may not passivate the contacting metallizations on the respective elements, the following reference is cited: The use of plasma, which inherently includes excited metastable states, for cleaning metallization surfaces is known in prior art. Tjandra is drawn to plasma treatment to improve oxidation resistance of metal surfaces in manufacturing electronic components of semiconductor industry [title, 0002-0004]. Tjandra teaches applying plasma treatment gas (including helium plasma), wherein the plasma treatment removes oxides and provides a passivating layer to prevent oxidation of the metal surface [0070-0072, 0081-0082]. Tjandra also teaches pre-conditioning the substrate surface to prepare the surface of additional modifications, wherein the pre-conditioning options include hydrogen and helium plasma [0098]. In light of Tjandra, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply plasma-enriched gas to the contacting metallizations of elements in the method of Uner in order to remove oxides and form passivating layer so as to prepare the metallizations surfaces for the subsequent bonding of elements. 
With respect to at least 90% atomic tin-based bumps, Uner discloses that composition of contacting surfaces can be any metallic surface, for example, copper, gold, aluminum, nickel, tin (col. 6, lines 31-37). Fig. 15 shows contacting solder balls/bumps 142 from a BGA package/element 140. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select tin bumps since such alternative metal is encompassed by Uner’s invention.
Concerning repeating step, examiner notes this is merely repeating the process with subsequent elements/substrates to build a desired stack/assembly for a particular product. Uner discloses bonding multiple substrates to build stack/assembly (fig. 10, 15; col. 12, lines 36-50). Repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31 [92 USPQ2d 1849] (Fed. Cir. 2009) (finding 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). Hence, repeating steps for bonding additional elements/substrates would be obvious as it is considered within ordinary skills of artisan. In any event, disclosure of Chen is cited below regarding bonding additional elements.
Chen (drawn to wafer-level bonding/stacking) teaches performing N2 plasma treatment to clean and activate the metal surfaces and then bonding the wafers through Au metal pads (contacting metallizations), wherein multiple elements/wafers are stacked & bonded by iterating the steps (fig. 7, pg. 482-483, Table 1). Chen teaches such stacked bonding to achieve 3D integration, which is recognized as the next generation semiconductor technology with the advantages of small form factor, high-performance, low power consumption and high density integration (pg. 481- Introduction). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to repeat steps to bond additional elements or substrates in the method of Uner in order to obtain desired microelectronic assembly/device having the advantages of small form factor, high-performance, low power consumption and high density integration, as suggested by Chen.
Regarding claim 197, the rejection of claim 196 above is incorporated herein. Uner discloses several types elements/substrates can be bonded to prepare a microelectronic or semiconductor product, such as BGA package (col. 14, lines 20-45) and this encompasses an element 140 or 154 having only one side of contacting metallizations as well as element having contacting metallizations (corresponding to 148) both on a first a side and on a second side (fig. 15). Chen discloses a plurality of elements having contacting metallizations both on a first side and also on a second side (fig. 7- 2nd and 3rd wafer elements) and one-sided element having contacting metallizations on only one side (fig. 7- 1st or 4th  wafer element), utilized for producing functional devices such as CMOS sensor, 3D FPGA, processor/memory stack (pg. 484). Thus, artisan of ordinary skill would appreciate that contacting metallizations can be provided on one side or both sides of the element/substrate depending on desired bonding points for the assembly/package. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to join additional element(s) having contacting metallizations on one side in order to produce desired assembly such as BGA package, sensor or 3D stack.
Regarding claim 198, see rejection of claim 196 above.
As to claims 204 and 207, Under discloses contacting bumps made of tin, which meets at least 95% atomic tin.
As to claim 205, Uner discloses that composition of contacting surfaces can be any metallic surface, for example, copper, gold, aluminum, nickel, tin (col. 6, lines 31-37). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select contacting metallizations made of nickel since such alternative metal is taught by Uner.
As to claim 208, Uner discloses at least one bonding element having contacting metallizations 148 on a first side and solder bumps on a second side (fig. 15). Chen also discloses the element/wafer having contacting pads/bumps on two sides (fig. 7, Table 1). Chen teaches that stacked bonding to achieve 3D integration is recognized as the next generation semiconductor technology with the advantages of small form factor, high-performance, low power consumption and high density integration (pg. 481- Introduction). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use second element with contacting bumps on both sides in the method of Uner & Chen in order to fabricate a desired semiconductor assembly with high density integration.
As to claim 209, Uner as modified by Bojkov & Tjandra above discloses that directing step reduces native oxides from said contacting metallizations and passivates said contacting metallizations against re-oxidation simultaneously.  
As to claim 210, there is only a finite number of predictable options for performing reducing and passivating steps for the purpose of cleaning & preparing said contact metallizations: 1) performing reducing of the oxides and then passivating the contact metallizations or 2) perform both reduction and passivation of the contact metallizations simultaneously. In any scenario, the objective is to remove oxides and prevent re-oxidation of the contact metallizations to enhance bonding strength. The claim would have been obvious in the method of Uner because a person of ordinary skill has good reason (protecting against oxidation and improve bond strength) to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
As to claims 212-214, Uner discloses bonding array of metallic solder bumps/pads/pillars of various components 26, 28, 30 on an IC (figs. 1-3; col. 10, lines 45-67; col. 14, lines 25-56). Examiner takes official notice with respect to limitations that the contacting metallizations are any of bumps/pads/pillars since such shapes are conventional in the art. Thus, providing any of bumps, pads, or pillars as contacting metallizations or using identical pads/bumps in the method of Uner would have been obvious to one of ordinary skill in the art.
Claims 199-200 and 202-203 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uner in view of Tjandra & Chen as applied to claim 196 above, and further in view of Lee et al. (US 2014/0284794, “Lee”).
As to claims 199-200, none of the references above discloses tin-based solder bumps comprising at least 3% atomic silver and at least 0.5% atomic copper. However, such solder alloys are known as SAC alloys in the art. Lee is directed to a tin-based solder ball including silver and copper (abstract), utilized in a semiconductor package [0002]. Specifically, Lee teaches that the tin-based solder contains about 0.1-5 wt% silver, preferably 0.3-3 wt%, in order to reduce electrical resistances, increase diffusion rate into bonding portions and increase corrosion resistance [0025]. The tin-based solder contains about 0.1-1 wt% copper, preferably 0.4-0.8 wt%, for the purpose of increasing the tensile strength of the solder [0026]. These amounts of 0.3-3 wt% silver and 0.4-0.8% copper overlaps with recited amounts of at least 3% atomic silver and at least 0.5% atomic copper. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use tin-based solder bump including silver and copper content similar to Lee in the method of Uner because doing so would provide advantages of reduced electrical resistances, increased diffusion rate into bonding portions, improved corrosion resistance, and increased tensile strength of the solder bump.
As to claims 202-203, Uner as modified by Lee above includes 3% atomic silver, which meets the claimed range of at most 5% atomic silver.
Claim 201 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uner in view of Tjandra & Chen as applied to claim 196 above, and further in view of Tong et al. (US 2007/0232023, “Tong”).
As to claim 201, Uner is silent as to performing the compressing step at a room temperature. However, Chen teaches that when plasma treatment is used to clean and activate the metal surfaces before bonding, the bonding temperature can be effectively dropped to 150 °C or lower (paragraph bridging pg. 483-484). Similarly, Tong discloses a method for bonding microelectronic elements (abstract; ¶ 3), comprising flowing plasma-activated radical-enriched gas flow (¶ 74, 80) at substantially atmospheric pressure and at room temperature to contacting metallizations (metallic pads 12, 15- figs. 1-2); and compressing said contacting metallizations together, without any conductive liquid phase material, to thereby bond two elements (¶ 0049). It is Tong’s objective to provide a low or room temperature bonding method by which metallic bonding of layers of any metal between wafers or die of semiconductor circuits can be formed (¶ 0015-0016, 0049) - this low or room temperature meets claimed temperature range below the melting points of contacting metallizations. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to perform the compressing step at temperature of below 150 °C or room temperature in Uner since such technique is known in the art (Chen, Tong) and would avoid the need for expensive heating equipment, thereby reducing costs. 
Claims 206, 211 and 215 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uner in view of Tjandra & Chen as applied to claim 110 above, and further in view of Kobrinsky et al. (US 6870270, “Kobrinsky”).
As to claim 206, with respect to contacting metallizations being made essentially of silver, Uner discloses that the surfaces involved in bonding operation can be any metallic surface made of copper, gold, aluminum, nickel, tin/lead/silver or combinations of metals (col. 6, lines 31-40). Analogous to Uner, Kobrinsky (also directed to compression bonding for microelectronic elements- abstract) teaches two elements/substrates 100-101 having respective contact metallizations which are compression bonded together (figs. 2, 5-8), wherein the contact metallizations are made of conductive material favored for bonding interface characteristics and preventing oxidation, such as copper, gold and silver (col. 6, lines 56-60; claim 20). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to select any of copper, gold or silver as contact metallizations in the method of Uner since such metals are favored for bonding interface characteristics and prevent against oxidation (Kobrinsky). Hence, Uner as modified by Kobrinsky discloses contacting metallizations on microelectronic elements being made of silver.
As to claims 211 and 215, Uner discloses compressing the metallizations, but is silent as to extent of the compression being no more than 40% of initial heights of the contacting metallizations or bumps. Kobrinsky teaches two elements/substrates 100-101 having respective contact metallizations which are compression bonded together (figs. 2, 5-8), wherein the contact metallizations are made of copper (col. 7, lines 56-60; claim 20), Kobrinsky discloses optimizing and controlling diffusional creep at contact interfaces during compression bonding of contacts on microelectronic elements (abstract). Kobrinsky teaches that the contact/protrusion height variance is adjusted to encourage diffusional creep and sufficient diffusivity of contacts (col. 4, lines 20-55; col. 6, lines 50-60; col. 7, lines 2-25) and the extent of the compression is no more than 30% of initial heights of the contacting metallizations as shown by figs. 2, 5-7. In light of teachings of Kobrinsky, artisan of ordinary skill would also appreciate that contact height is a variable that is controlled to optimize sufficient diffusivity between contacts while avoiding excess deformations or damage to the contacts during compression bonding. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to control compression of contacting metallizations under 30% of initial heights in the method of Uner in order to optimize sufficient diffusivity between contacts while avoiding excess deformations or damage to the contacts during compression bonding. Examiner also notes that claim recites only upper maximum limit (i.e. no more than  40%) and does not have any lower limit. In other words, any low amount of compression height (even 5% or less) meets the claims.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735